AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                     Page I of I



                                        UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                                      JUDGMENT IN A CRIMINAL CASE
                                                                                                                   (For Offenses Committed On or After November I, 1987)
                                v.

                        Martin Corona-Tapia                                                                        Case Number: 2: 19-mj-9660

                                                                                                                   Robert Carriedo
                                                                                                                   Defendant's Allorney


REGISTRATION NO. 85666298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint ~~~---"-~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                                 Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                                       1

 D The defendant has been found not guilty on count(s)                                                     ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                0 TIMESERVED                                                                 IX!                                        days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                          Tuesday, June 11, 2019
                                          r---==-----D-at_e_o_f Imposition of Sentence
                     ,......------'\
                     <-.-. ____ ). -.
Received                 . ~~<          ,X/-                      FILED
              ousM£'/.              I
                                                                                                          HON'QRABLE RUTH B~UDEZ MONTENEGRO
                                  l-·
                                                                  JUN 11 2019                             UNITED STATES MAGISTRATE JUDGE
                                               c: ... _· -·~'<,   L! ..S. '!"')f-···:-:-:-.·,.·~-   -..
                                         sour;-:.:: ,.,,          .'"'.;'.~.:. ·" , r COURT
                                                                  !")«·
                                         6)'              ··•· -"~11,1,,, OFCAL!FORNIA I
Clerk's Office Copy----------- - -- . __q                                                      ___ ~                                                            2:19-mj-9660
